MEMORANDUM**
In this employment discrimination case, the EEOC appeals the district court’s order granting summary judgment in favor of AutoNation USA Corporation (“Auto-Nation”). The EEOC filed suit against AutoNation, contending that it violated Title VII by failing to reasonably accommodate the religious beliefs of Nicholas Thompson (“Thompson”), one of its former employees, after scheduling Thompson, a devout Christian, to work on Sundays. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Title VII of the Civil Rights Act of 1964 requires that employers provide reasonable accommodation to employees who have religious beliefs that conflict with their employment responsibilities, unless the employer can show that the accommodation would either unduly burden the employer or other employees. 42 U.S.C.A. *329§ 2000e, et. seq., as amended; Bhatia v. Chevron U.S.A., Inc., 734 F.2d 1382, 1383-84 (9th Cir.1984). Title VII religious discrimination claims are analyzed under a two-part framework under 42 U.S.C. § 2000e-2(a). Lawson v. Washington, 296 F.3d 799, 804 (9th Cir.2002); see also Opuku-Boateng v. State of California, 95 F.3d 1461, 1467 (9th Cir.1996). First, the employee must establish a prima facie case of discrimination by showing that: (1) he had a bona fide religious belief, the practice of which conflicted with an employment duty; (2) he informed the employer of that belief and conflict; and (3) the employer threatened the employee with or subjected him to discriminatory treatment, including discharge, because of an inability to fulfill the job requirements. Id. at n. 9; see also Bhatia, 734 F.2d at 1383.
The burden then shifts to the employer to “prove that [it] made good faith efforts to accommodate [the employee’s] religious beliefs and, if those efforts were unsuccessful, to demonstrate that [it was] unable reasonably to accommodate his beliefs without undue hardship.” EEOC v. Townley Eng. & Mfg. Co., 859 F.2d 610, 614 (9th Cir.1988) (citation omitted); see also 42 U.S.C. § 2000e-2(a)(l).
Here, for purposes of summary judgment, the district court assumed that the EEOC established a prima facie case of discrimination, but determined that AutoNation made good faith efforts to reasonably accommodate Thompson’s religious beliefs, and that AutoNation would incur undue hardship in accepting Thompson’s demands that he never work on Sundays. Assuming that the EEOC established a prima facie case, we agree that AutoNation made a good faith effort to reasonably accommodate Thompson.
This court has recognized that “Title VII is premised on bilateral cooperation.” American Postal Workers Union v. Postmaster Gen., 781 F.2d 772, 777 (9th Cir.1986); see also Heller v. EBB Auto Co., 8 F.3d 1433, 1440-41 (9th Cir.1993). An employee, therefore, has a “concomitant duty ... to cooperate in reaching an accommodation [under Title VII].” American Postal Workers, 781 F.2d at 777. An employee’s “correlative duty to make a good faith attempt to satisfy his needs through means offered by the employer” arises after the employer takes the “ ‘initial step’ towards accommodating [the employee’s] conflicting religious practice” by suggesting a possible accommodation. Heller, 8 F.3d at 1441-1442.
Here, AutoNation satisfied its initial burden by suggesting possible accommodations, including requesting existing employees to cover Thompson’s Sunday shifts and potentially hiring a fourth service writer to reduce the number of Sunday shifts Thompson would be required to work. Thompson, however, short-circuited the interactive process required by Title VII, and to which AutoNation was entitled, by resigning on the first day that discussions ensued. AutoNation’s suggested accommodations were never, therefore, given the opportunity to be implemented or tested. Thompson’s resignation, while discussions regarding potential accommodations were ongoing and in their early stages, violated his correlative duty to make a good faith attempt to satisfy his needs. Accordingly, AutoNation is entitled to summary judgment on the EEOC’s claims.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.